Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 1 of 21 PagelD# 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

 

 

 

 

 

United States of America )
Vv. ) ' . |
Shehzadkhan Khandadkhan Pathan caseNo, D. my 2 =
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of in the county of Chesterfield in the
Eastern District of Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 1341 and 2 Mail Fraud, and Aiding and Abetting (May 23, 2019)
18 U.S.C. § 1349 Conspiracy to Commit Mail and Wire Fraud (From on or about May 2, 2019,

to June 14, 2019)

18 U.S.C. §§ 1028A and 2 Aggravated Identity Theft, and Aiding and Abetting (June 14, 2019)

This criminal complaint is based on these facts:

See attached affidavit

Continued on the attached sheet.

 

a es,
a a
Ci omplaindint 's signature 1

Michael J. McGillicuddy, FBI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date. | December 9, 2019 Isf Mwy

Judge's signature
City and state: Richmond, Virginia Roderick C. Young, United States vled Judge

Printed name and title

 
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 2 of 21 PagelD# 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Michael J. McGillicuddy, being first duly sworn, hereby depose and state as
follows:

INTRODUCTION AND AGENT BACKGROUND

L. Iam a Special Agent with the Federal Bureau of Investigation (FBI),
assigned to its Washington Field Office, Northern Virginia Resident Agency. I have been
employed by the FBI for more than 14 years. From March 2015 through August 2016, I
was a Supervisory Special Agent with the Money Laundering Unit at FBI Headquarters
with oversight over the FBI's Money Laundering and Asset Forfeiture programs, among
other programs. I am currently assigned to a squad which has investigative responsibility
for fraud-based crimes and other economic crimes. I have participated in numerous
criminal investigations to include violations related to corporate fraud, securities fraud,
mail fraud, wire fraud, money laundering, and obstruction of justice. Prior to joining the
FBI, I was a forensic accountant for an economic consulting firm. I am a Certified Public
Accountant and a Certified Fraud Examiner.

2, I make this affidavit in support of a criminal complaint charging
Shehzadkhan Khandadkhan Pathan, DOB cae 1981 (hereafter “PATHAN”) with: mail
fraud, and aiding and abetting mail fraud, in violation of 18 U.S.C. §§ 1341 and 2;
conspiracy to commit mail and wire fraud, in violation of 18 U.S.C. § 1349; and
aggravated identity theft, and aiding and abetting aggravated identity theft, in violation of
18 U.S.C. §§ 1028A and 2.

3. The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 3 of 21 PagelD# 3

is being submitted for the limited purpose to show merely that there is sufficient probable
cause for the requested complaint and arrest warrant and does not set forth all of my
knowledge about this investigation. I have set forth facts that I believe are sufficient to
charge PATHAN with the criminal conduct set forth herein. The legal authorities cited
herein have been provided based on review of this affidavit and follow-on discussions with
the Assistant United States Attorney assigned to the case.
RELEVANT STATUTORY PROVISIONS

l. Mail Fraud: Title 18, United States Code, Section 1341 provides in

pertinent part:

Whoever, having devised or intending to devise any scheme or artifice to
defraud, or for obtaining money or property by means of false or fraudulent
pretenses, representations, or promise . . . for the purpose of executing such
scheme or artifice or attempting so to do, places in any post office or
authorized depository for mail matter, any matter or thing whatever to be sent
or delivered by the Postal Service, or deposits or causes to be deposited any
matter or thing whatever to be sent or delivered by any private or commercial
interstate carrier, or takes or receives therefrom, any such matter or thing, or
knowingly causes to be delivered by mail or such carrier according to the
direction thereon . . . shall be fined under this title or imprisoned not more
than 20 years, or both.

2. Wire Fraud: Title 18, United States Code, Section 1343 provides in
pertinent part:

Whoever, having devised or intending to devise any scheme or artifice to
defraud, or for obtaining money or property by means of false or fraudulent
pretenses, representations, or promises, transmits or causes to be transmitted
by means of wire, radio, or television communication in interstate or foreign
commerce, any writings, signs, signals, pictures, or sounds for the purpose of
executing such scheme or artifice, shall be fined under this title or imprisoned
not more than 20 years, or both.
Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 4 of 21 PagelD# 4

3, Conspiracy to Commit Mail and Wire Fraud: Title 18, United States
Code, Section, 1349 provides:

Any person who attempts or conspires to commit [wire fraud] shall be subject
to the same penalties as those prescribed for the offense, the commission of
which was the object of the attempt or conspiracy.

4. Aggravated Identity Theft: Title 18, United States Code, Section 1028A
provides in pertinent part that whoever, during and in relation to any felony violation
enumerated in subsection (c), knowingly transfers, possesses, or uses, without lawful
authority, a means of identification of another person shall, in addition to the punishment
provided for such felony, be sentenced to a term of imprisonment of 2 years.

ah Predicate Felony Offenses for Aggravated Identity Theft: Wire fraud
and conspiracy to commit wire fraud qualify as predicate felony offenses for aggravated
identity theft pursuant to 18 U.S.C. § 1028A(c)(6).

6. “Means of identification,” as defined in 18 U.S.C. § 1028(d)(7), means
any name or number that may be used, alone or in conjunction with any other information,
to identify a specific individual, including any— (A) name, social security number, date of
birth, official State or government issued driver’s license or identification number, alien
registration number, government passport number, employer or taxpayer identification
number; (B) unique biometric data, such as fingerprint, voice print, retina or iris image, or
other unique physical representation; (C) unique electronic identification number, address,
or routing code; or (D) telecommunication identifying information or access device
(emphasis added);

hs Venue for Prosecuting Aggravated Identity Theft: For the purposes of

prosecuting aggravated identity theft, venue is proper in any district(s) where the predicate

1)
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 5 of 21 PagelD# 5

felony offense was committed, even if the means of identification of another person was
not transferred, possessed, or used in that district. For predicate offenses that are
continuing offenses, such as mail fraud and conspiracy to commit mail and wire fraud,
venue may lie in any district where that crime was begun, continued, or completed.
Because the commission of a predicate felony offenses is an essential element of a section
1028A offense, venue properly lies with respect to an aggravated identity theft offense in
any district in which venue lies for the predicate offense. See United States v.
Magassouba, 619 F.3d 202, 204 (2d Cir. 2010) (holding venue is proper in a prosecution

for aggravated identity theft in any district where the predicate felony offense was

committed).
PROBABLE CAUSE
8. This investigation involves a fraud scheme that is currently fashionable and

being perpetrated by multiple criminal groups both nationally and internationally. The
perpetrators use a variety of schemes to trick or coerce victims into providing them money.
Initial contact with victims is typically made with automated, previously recorded phone
calls, commonly referred to as “robocalls,” that contain misleading messages that often
include callback numbers for the victim to contact. Once contact is established with a
victim, a real person in the conspiracy will speak with the victim. One common technique
used by the perpetrators is to offer the victim maintenance assistance with their home
computer, or convincing the victim that there is a problem with their home computer,
sometimes by tricking them into downloading software that the perpetrators use to actually
create problems with the victim’s computer. With regard to the victims identified in this

particular investigation, a more common scheme involved messages that creating a sense
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 6 of 21 PagelD# 6

of urgency by telling recipients that they have some sort of serious legal problem, and that
if they did not immediately take a particular action demanded by the callers then there
would be drastic consequences, typically involving the arrest of the call recipients and/or
significant financial penalties. The fraudsters almost invariably instructed the call
recipients that in order to prevent these dire consequences the recipients must pay money,
by wire transfer or cash, to some supposed government entity.

9. On June 21, 2019, an agent from the FBI interviewed VICTIM #1 from
Chesterfield, Virginia. VICTIM #1 is a retired 66-year-old female living with her 33-
year-old special needs son. On or about May 2, 2019, VICTIM #1 was telephonically
contacted by individuals claiming to be agents with the Drug Enforcement Administration
(DEA). The individuals falsely claiming to be DEA agents advised VICTIM #1 that a
vehicle located near the Mexican border in Brownsville, Texas, contained cocaine and her
bank information. The fraudsters then convinced VICTIM #1 to surrender half the cash in
her bank accounts in good faith until a thorough investigation had been completed to clear
her name of any criminal activity. Upon completion of the investigation, VICTIM #1’s
money would be returned and VICTIM #1 would receive an official letter from the DEA
clearing her name.

10. From May 2, 2019, through May 21, 2019, VICTIM #1 withdrew
approximately $238,400 cash from her bank accounts and sent eight FedEx packages
containing the cash to addresses located in California and New Jersey at the direction of
these individuals claiming to be DEA agents.

11. WICTIM #1 made the following three cash withdrawals totaling $8,500 at

the direction of the individuals claiming to be DEA agents: (1) on May 22, 2019, $4,000
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 7 of 21 PagelD# 7

cash from a Bank of America branch located at 13500 Harbour Pointe Parkway,
Midlothian, Virginia; (2) on May 23, 2019, $3,000 cash from a Bank of America branch
located at 13500 Harbour Pointe Parkway, Midlothian, Virginia; and (3) on May 23, 2019,
$1,500 cash from a Virginia Credit Union branch located at 14520 Hancock Village Street,
Chesterfield, Virginia.

12. On May 23, 2019, VICTIM #1 then sent the $8,500 cash via FedEx
(tracking # 787443201636) to “ALDO RONALD” at a specific address located on Grey
Widgeon Place (hereafter “the SUBJECT ADDRESS”), Eden Prairie, Minnesota, at the
direction of the individuals claiming to be DEA agents.

13. From May 28, 2019, through June 17, 2019, VICTIM #1 sent an additional
$163,200 cash via ten FedEx packages to various addresses located in New Jersey,
Indiana, Texas, and Illinois at the direction of the individuals claiming to be DEA agents.

14, On or about May 20, 2019, VICTIM #2, a 77-year-old male from Nevada,
was scammed into sending two FedEx packages (one of the tracking # 787365220758) to
“NIKOL GESPER” of the SUBJECT ADDRESS, Eden Prairie, Minnesota, containing a
total of $39,000 cash.

[5. On or about May 23, 2019, and May 24, 2019, VICTIM #3, an 86-year-old
male from Ohio, was scammed into sending two UPS packages (tracking
# 1Z1EW2894100124562 and tracking # 1Z1EW2891500124478) to “ALDO RONALD”
of the SUBJECT ADDRESS, Eden Prairie, Minnesota, containing $9,500 cash and
$20,000 cash respectively.

16. On or about May 16, 2019, VICTIM #4, an 82-year-old female from

Washington, was scammed into sending a USPS package (tracking # EE459711324US) to
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 8 of 21 PagelD# 8

“RONALD ALDO”! of the SUBJECT ADDRESS, Eden Prairie, Minnesota, containing
$10,000 cash.

17. On or about June 5, 2019, VICTIM #5, a 69-year-old male from Kansas,
was scammed into sending a FedEx package (tracking # 415061211237) to “KENNY S.
TUKKI” at a Walgreens located at 10180 Hennepin Town Road, Eden Prairie, Minnesota,
containing up to $10,000 cash. An empty box with a FedEx label (tracking
# 415061211237) addressed to “KENNY S. TUKKI” at Walgreens located at 10180
Hennepin Town Road, Eden Prairie, Minnesota, was also located at the SUBJECT
ADDRESS, Eden Prairie, Minnesota, during the execution of a search warrant on June 14,
2019, which is discussed further below. Walgreens was able to provide surveillance
photographs of Chirag Janakbhai Choksi, DOB a 984 (hereafter “CHOKSI”), picking
up a FedEx package (tracking # 415061211237) on June 6, 2019, to investigators with the
Eden Prairie Police Department (“EPPD”), located in Eden Prairie, Minnesota.

18. On or about June 7, 2019, VICTIM #6, an 80-year-old female located in
Massachusetts, was scammed into sending a FedEx package (tracking # 787738307625) to
“KENNY S PUKKI” at a Walgreens located at 10180 Hennepin Town Road, Eden Prairie,
Minnesota, containing $9,500 cash. Walgreens was able to produce surveillance
photographs of CHOKSI picking up FedEx package (tracking # 787738307625) on June 8,
2019, to investigators from the EPPD.

19. On or about June 6, 2019, VICTIM #7, a 76-year-old female in located in
North Carolina, was scammed into sending a UPS package (tracking

# 1Z1R722W0191439731) to “KENNY S PUKKI” at a Walgreens located at 10180

 

' Tt should be noted that victims sent packages addressed to both “ALDO RONALD” and
“RONALD ALDO.”
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 9 of 21 PagelD# 9

Hennepin Town Road, Eden Prairie, Minnesota, containing $6,500 cash. Walgreens was
able to produce surveillance photographs of CHOKSI picking up UPS package (tracking
# 1Z1R722W0191439731) on June 7, 2019, to investigators from the EPPD.

20. On June 13, 2019, officials with EPPD received a complaint from the niece
of an 83-year-old female from Huntsville, Texas, VICTIM #8, who had been scammed for
approximately $9,000 cash. VICTIM #8 had received a telephone call from an
unidentified person claiming to be from the Social Security Administration (SSA). The
unidentified caller then advised VICTIM #8 that she owed $9,000 in taxes to the SSA and
if the money was not sent, two officers from the SSA would arrest her. The unidentified
caller then instructed VICTIM #8 to send cash via FedEx to “IVO E. HEISE” ata
Walgreens located at 8240 Flying Cloud Drive, Eden Prairie, Minnesota. VICTIM #8
withdrew $8,900 cash from her bank account and sent the cash via FedEx Express
Overnight (tracking # 106563788202) to “[VO E HEISE” at 8240 Flying Cloud Drive,
Eden Prairie, Minnesota, on June 13, 2019.

21. On June 14, 2019, investigators from the EPPD, contacted the manager at
Walgreens to discuss intercepting the FedEx package (tracking # 106563788202) sent by
VICTIM #8 to “IVO E. HEISE.” FedEx security advised the EPPD investigators that the
FedEx package (tracking # 106563788202) had been flagged as fraud and had been re-
routed back to VICTIM #8.

22. The manager at Walgreens then informed investigators from the EPPD that
an additional FedEx package (tracking # 413039738541) was to be delivered to “IVO E.
HEISE” from VICTIM #9, a 65-year-old female from Philadelphia, Pennsylvania.

Investigators from the EPPD then set a surveillance perimeter on the exterior of the
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 10 of 21 PagelD# 10

Walgreens located at 8240 Flying Cloud Drive, Eden Prairie, Minnesota, and waited for an
individual to pick up the FedEx package (tracking # 413039738541) addressed to “IVO E
HEISE.”

23. At approximately 9:15 AM on June 14, 2019, an unknown male was
observed entering Walgreens and picking up the package addressed to “[VO E. HEISE” by
investigators from the EPPD. The unknown male, later identified as CHOKSI, was
arrested by investigators from the EPPD upon exiting the Walgreens with the FedEx
package sent by VICTIM #9 and addressed to “TIVO E. HEISE.”

24. A search incident to arrest revealed that CHOKSI possessed multiple Indian
identifications cards. CHOKSI also possessed a counterfeit Pennsylvania driver’s license
with the name of “IVO E. HEISE” with an address in Pittsburgh, Pennsylvania, that
displayed CHOKSI’s photograph. The driver’s license in CHOKSI’s possession bore the
valid Pennsylvania Operator License Number 24 309 808, which is legally assigned to an
individual with the initials K.L.S. whose address is Melrose Park, Pennsylvania.

2. CHOKSI was then transported to the EPPD and interviewed by
investigators from the EPPD. CHOKSI stated he resides at the SUBJECT ADDRESS,
Eden Prairie, Minnesota, and had picked up three packages in the last week containing
cash for his friend, PATHAN, who resides in India. PATHAN communicated with
CHOKSI via WhatsApp messages. WhatsApp is a free, cross-platform communication
application that may be installed on Apple, Android and Windows mobile phones, as well
as Mac and Windows PC computers. WhatsApp enables users to securely communicate
over the Internet with end-to-end encryption using a variety of formats, including video,

voice calls and SMS (text) messaging. PATHAN would send CHOKSI details regarding
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 11 of 21 PagelD# 11

where to pick up packages and into what bank account to deposit the cash. CHOKSI
deposited the cash into a Wells Fargo bank account(s) to help businesses avoid paying
taxes. PATHAN provided him with the fraudulent driver’s licenses from Pennsylvania to
pick up packages in other individuals’ names.

26. Following the arrest of CHOKSI, investigators from the EPPD obtained and
executed a search warrant on CHOKSI’s residence located at the SUBJECT ADDRESS,
Eden Prairie, Minnesota, on June 14, 2019. The search yielded several items of
evidentiary value to include:

a. a Toshiba laptop;

b. an empty box with a FedEx label (tracking # 415061211237) addressed to
“KENNY S. TUKKI” at a Walgreens located at 10180 Hennepin Town
Road, Eden Prairie, Minnesota, sent by VICTIM #5; and

c. another empty box with a UPS label (tracking
# 1Z1R722W0191439731) addressed to “KENNY PUKKI” located at
10180 Hennepin Town Road, Eden Prairie, Minnesota, sent by
VICTIM #7.

27. On June 18, 2019, investigators from the EPPD obtained and executed a
search warrant for CHOKSI’s cellular telephone on his possession at the time of his arrest
on June 14, 2019. A search of CHOKSI’s cellular telephone identified substantial
evidence linking both CHOKSI and PATHAN to the fraud scheme. As referenced below,
CHOKSI received numerous WhatsApp messages from the number +919099752008. An
FBI query of open source social media information revealed that this number was
associated with a Facebook account subscribed in the name of a “Shehzad Khan” located
in India. On August 8, 2019, investigators with EPPD obtained a search warrant for this

Facebook account. A review of the search warrant returns, some of which are described

10
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 12 of 21 PagelD# 12

further below, demonstrates that the Facebook account belongs to the defendant,

SHEHZADKHAN KHANDADKHAN PATHAN.,

28.

Specific forensic findings obtained from the search of CHOKSI’s phone

include, but are not limited to, the following:

a.

A WhatsApp message from PATHAN to CHOKSI which forwarded a
photograph containing ten different Pennsylvania driver’s licenses with
CHOSKI’s photograph for the following names: OLMEDO A TRYBULL,
ACAVEDO R RAMOS, JORGE R MORTIZ, [VO E HEISE, BENJAMEN
V PASSLACK, KENNY S PUKKI, SEBASTINO J SILVENO, GRANT M
CANTENO, TIMOTHY D TETTEY, and MARCO L VRANCIC;

A photograph of a FedEx package (tracking # 787443201636) sent by
VICTIM #1 to “ALDO RONALD” at the SUBJECT ADDRESS, Eden

Prairie, Minnesota:

A video of a FedEx package (tracking # 787443201636) sent by
VICTIM #1 to “ALDO RONALD” at the SUBJECT ADDRESS, Eden
Prairie, Minnesota, being opened and approximately $8,500 cash being
removed from the box and counted. In the video of the FedEx package
(tracking # 787443201636) being opened the foot of a woman is also
capture on the video;

A screen shot of the tracking information for a FedEx Package (tracking
# 787365220758) and a photograph of a FedEx package (tracking

# 787365220758) sent by VICTIM #2 were both located on CHOKSI’s
cellular telephone;

A WhatsApp message from PATHAN to CHOKSI, dated on or about May
24, 2019, forwarding VICTIM #3’s name as “Sender,” “Aldo Ronald” as
“Receiver” at SUBJECT ADDRESS, Eden Prairie, Minnesota, and UPS
tracking # 1Z1EW2894100124562. The message further stated, “Amt 9500
usd.” [Note: VICTIM #3 sent a UPS package (tracking

# 1Z1EW2894100124562) to “ALDO RONALD” of the SUBJECT
ADDRESS, Eden Prairie, Minnesota, containing $9,500 cash on or about
May 23, 2019.| CHOKSI replied, “Ok.”;

A video of VICTIM #3’s UPS package (tracking
# 1Z1EW2894100124562) being opened and approximately $9,500 cash
being removed from the box and counted, and a photograph of the second

11
Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 13 of 21 PagelD# 13

mM.

UPS package (tracking # 1Z1EW2891500124478) sent by VICTIM #3
were located on CHOKSI’s cellular telephone;

A WhatsApp message from PATHAN to CHOKSI, dated on or about May
25, 2019, forwarding information for Wells Fargo bank account

# 1169985130 in the name of Ecommerce National, LLC in Scottsdale,
Arizona. The message further stated, “Amt 20000$ Cash”;

A WhatsApp message from PATHAN to CHOKSI, dated on or about May
25, 2019, forwarding information for Bank of America account
# 466004112570 in the name of MIGA LIMITED;

A photograph of a USPS missed delivery notification for the package sent
by VICTIM #4 to “ALDO RONALD” of the SUBJECT ADDRESS, Eden
Prairie, Minnesota, was located on CHOKSI’s cellular telephone;

A WhatsApp message from PATHAN to CHOKSI, dated on or about June
5, 2019, forwarding VICTIM #5’s name as “Sender Name,” “Kenny S
Pukki” as “Receiver Name,” “Walgreens:10180 Hennepin Town Road,
Eden Prairie, MN, 55347” as “Receiver Add,” and FedEx tracking

# 415061211237. The message further stated, “Amount- 8,200.” [Note:
VICTIM #5 sent a FedEx package (tracking # 415061211237) to “KENNY
S. TUKKI” at a Walgreens located at 10180 Hennepin Town Road, Eden
Prairie, Minnesota, containing up to $10,000 cash on or about June 5,
2019.);

A screen shot of the tracking information for a FedEx package (tracking
# 415061211237), a photograph of the FedEx package (tracking

# 415061211237), and a video of the FedEx package (tracking

# 415061211237) being opened and approximately $10,000 cash being
removed from the box and counted sent by VICTIM #5 to “KENNY S.
TUKKI” at Walgreens located at 10180 Hennepin Town Road, Eden
Prairie, Minnesota, were located on CHOKSI’s cellular telephone;

A WhatsApp message from CHOKSI to PATHAN, dated on or about June
6, 2019, forwarding the same video of VICTIM #5’s FedEx package being
opened;

A WhatsApp message from PATHAN to CHOKSI, dated on or about June
7, 2019, forwarding VICTIM #6’s name as “Sender name,” “Kenny $8
Pukki” as “Receiver name,” “10180 Hennepin town road” as “Address,”
and FedEx tracking # 787738307625. The message further stated, “Amount

12
Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 14 of 21 PagelD# 14

:9500usd.” [Note: VICTIM #6 sent a FedEx package (tracking #
787738307625) to “KENNY S PUKKI” at a Walgreens located at 10180
Hennepin Town Road, Eden Prairie, Minnesota, containing up to $9,500
cash on or about June 7, 2019.);

n. A screen shot of the tracking information for a FedEx package (tracking
# 787738307625), a photograph of a FedEx package (tracking
# 787738307625), and a video of FedEx package (tracking
# 787738307625) being opened and approximately $9,500 cash being
removed from the box and counted sent by VICTIM #6 to “KENNY S
PUKKI” at Walgreens located at 10180 Hennepin Town Road, Eden
Prairie, Minnesota, were located on CHOKSI’s cellular telephone. In the
video of the FedEx package (tracking # 787738307625), CHOKSI is seen
opening the package and counting the money while the foot of a woman is
captured on the video as well as the voice of a young child who is cooing
and gurgling;

o. A WhatsApp message from CHOKSI to PATHAN, dated on or about June
8, 2019, forwarding the same video of VICTIM #6’s FedEx package being
opened. CHOKSI stated, “100x95=9500 approve”;

p. A WhatsApp message from PATHAN to CHOKSI, dated on or about June
6, 2019, forwarding VICTIM #7’s name and address as “senders info,”
“KENNY S PUKKi” and “Walgreens address : 10180 hennepin town road
Eden prairie, MN, 55347” as “receiver info,” and UPS tracking #
1Z1R722W0191439731. The message further stated, “amount:- $6500.”
|Note: VICTIM #7 sent a UPS package (tracking
# 1ZIR722W0191439731) to “KENNY S PUKKI” at a Walgreens located
at 10180 Hennepin Town Road, Eden Prairie, Minnesota, containing
$6,500 cash on or about June 6, 2019.];

q. Three screen shots of tracking information for the UPS package (tracking
# 1Z1R722W0191439731), a photograph of a UPS package (tracking
# 1Z1R722W0191439731), and a video of a UPS package (tracking
# 1Z1R722W0191439731) being opened and approximately $6,500 cash
being removed from the box and counted sent by VICTIM #7 to “KENNY
S PUKKI” at Walgreens located at 10180 Hennepin Town Road, Eden
Prairie, Minnesota, were located on CHOKSI’s cellular telephone;

r. A WhatsApp message from CHOKSI to PATHAN, dated on or about June
7, 2019, forwarding the same video of VICTIM #7’s UPS package being
opened;
Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 15 of 21 PagelD# 15

29.

A WhatsApp message from PATHAN to CHOKSI, dated on or about June
13, 2019, forwarding VICTIM #8’s name and address as sender, “ivo E
Heise, 8240 flying cloud dr Eden prairie MN 55344” as receiver, and FedEx
tracking # 106563788202. [Note: VICTIM #8 sent a FedEx package
(tracking # 106563788202) to “IVO E. HEISE” at a Walgreens located at
8240 Flying Cloud Drive, Eden Prairie, Minnesota, containing $8,900 cash
on or about June 12, 2019.);

A screen shot of tracking information for a FedEx package (tracking
# 106563788202) sent by VICTIM #8;

. A WhatsApp message from PATHAN to CHOKSI, dated on or about June

13, 2019, forwarding VICTIM #9’s name as “Sender name,” “Ivo.E.heise
Walgreens 8240 flying cloud drive Eden prairie MN 55344” as
“RECEIVER,” and FedEx tracking # 413039738541. The message further
stated, “AMNT- $9000.” [Note: VICTIM #9 sent a FedEx package
(tracking # 413039738541) to “IVO E. HEISE” at a Walgreens located at
8240 Flying Cloud Drive, Eden Prairie, Minnesota, containing $9,000
cash. |;

. Additional photographs, screen shots, and videos of packages being opened

and containing large sums of cash sent via FedEx and UPS, which led to the
identification and interviews of six additional victims located in Nevada,
Ohio, Washington, Kansas, Massachusetts, and North Carolina.

On July 1, 2019, CHOKSI was interviewed by investigators from the FBI

and the EPPD at a United States Immigration and Customs’ Enforcement and Removal

Office located in Fort Snelling, Minnesota, while in custody for overstay charges.

CHOKSI stated he never lived in Pennsylvania and that he, his wife, Shachi Naishadh

Majmudar, DOB J/1983 (hereafter “MAJMUDAR”), and their four-month-old child

are the only individuals to reside at the SUBJECT ADDRESS, Eden Prairie, Minnesota.

CHOKS] agreed to accept cash in the United States for PATHAN’s LED light business

located Ahmedabad, India. CHOKSI claimed to only have accepted three or four FedEx

packages for PATHAN within the last week that contained a total of approximately

$27,000 cash. CHOKSI deposited the cash into Wells Fargo and/or Bank of America

14
Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 16 of 21 PagelD# 16

accounts for PATHAN. CHOKSI stated that PATHAN provided him with approximately
two Pennsylvania driver’s licenses because banks would not allow CHOKSI to deposit
funds with an expired passport. The driver’s licenses were in other people’s names, which
CHOKSI claimed made him suspicious, but he needed money. CHOKSI also used the
Pennsylvania driver’s licenses to pick up FedEx packages. CHOKSI videotaped the
opening and counting of the cash in the FedEx packages as proof to PATHAN of the
amount of cash contained in the FedEx packages. CHOKSI also stated that MAJMUDAR
did not know anything about any of the cash he received via FedEx for PATHAN in India.

30. ©MAJMUDAR was also interviewed by an investigator with the EDPD
during the search of the residence located at the SUBJECT ADDRESS, Eden Prairie,
Minnesota, on June 14, 2019. MAJMUDAR stated that neither she nor CHOKSI currently
worked. MAJMUDAR also denied any knowledge of CHOKSI receiving FedEx
packages, CHOKSI collecting money, and/or CHOKSI sending money to India.

31. On June 14, 2019, investigators from the EPPD obtained and executed a
search warrant for MAJMUDAR’s cellular telephone in her possession at the time the
search warrant was executed on her residence located at the SUBJECT ADDRESS, Eden
Prairie, Minnesota. The digital evidence recovered from MAJMUDAR’s cellular
telephone included, but was not limited to, the following:

a. A screen shot of FedEx tracking information for VICTIM #9;

b. A log of telephone calls between MAJMUDAR and PATHAN on June 14,
2019, after CHOKSI was arrested by EPPD;

c. A photograph of the UPS package (tracking # 1Z1EW2891500124478) sent
by VICTIM #3 to “ALDO RONALD” of the SUBJECT ADDRESS, Eden
Prairie, Minnesota;

15
Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 17 of 21 PagelD# 17

32.

Three photographs of addresses for additional Walgreens located at

(1) 16395 Wagner Way, Eden Prairie, Minnesota, (2) 1291 Tasha Drive,
Shakopee, Minnesota, and (3) 8100 W County Road 42, Savage,
Minnesota;

Three photographs of different deposit slips for (1) $9,500, (2) $9,500, and
(3) $1,000 deposits into Wells Fargo bank account # 1169985130 on May
25, 2019, and each deposit consisting of loose currency cash in the
denominations of $100 bills totaling $20,000 [Note: VICTIM #3 sent a
UPS package (tracking # 1Z1EW2891500124478) to “ALDO RONALD” of
the SUBJECT ADDRESS, Eden Prairie, Minnesota, containing $20,000
cash on May 24, 2019. On May 25, 2019, PATHAN sent CHOKSI a
WhatsApp message forwarding information for Wells Fargo bank account #
1169985130 in the name of Ecommerce National, LLC, stating, “Amt
200008 Cash.|;

MAJMUDAR conducted searches on her cellular telephone for a USPS
package on May 17, 2019, and May 18, 2019 [Nofte: VICTIM #4’s
package was supposed to be delivered to the SUBJECT ADDRESS, Eden
Prairie, Minnesota, on May 17, 2019};

Photographs of a deposit slips for separate $6,130 and $9,500 deposits into
Bank of America account # 466004112570 in the name of MIGA LIMITED
on May 28, 2019;

Photograph of a Wells Fargo deposit slip for $5,000 on June 7, 2019;
Photograph of a Bank of America deposit slip for $8,930 on June 11, 2019.

On July 29, 2019, a Trooper from the Pennsylvania State Police confirmed

the ten Pennsylvania driver’s licenses on CHOKSI’s person and/or on his cellular

telephone were counterfeit. A state issued driver’s license number is expressly listed as a

“means of identification” in 18 U.S.C. § 1028(d)(7)(A). All of the licenses listed below

bore CHOKSI’s photography. The license information is provided as follows:

 

 

 

Displayed Name on Pennsylvania Operator | Initials of True Name to
Driver’s License License Number Whom License Issued
Ivo E Heise 24 309 808 K.L.S.

 

 

 

 

16
Case 3:19-mj-00213-RCY

Document 1 Filed 12/09/19 Page 18 of 21 PagelD# 18

 

 

 

 

 

 

 

 

 

 

 

 

 

Displayed Name on Pennsylvania Operator | Initials of True Name to
Driver’s License License Number Whom License Issued
Olmedo A Trybull 24 309 806 CALE.

Acavedo R Ramos 24 309 085 L.P.J.

Jorge R Mortiz 24 309 089 RR.

Benjamen V Passlack 24 309 804 R.S.R.

Kenny S Pukki 24 309 091 C.E.D.

Sebastino J Silveno 24 309 087 K.A.D

Grant M Canteno 24 309 810 EE.

Timothy D Tettey 24 309 102 Lad Ws

Marco L Vrancic 24 309 095 No Record Found

 

33. As discussed above, on August 8, 2019, investigators from the EPPD

obtained and executed a search warrant for PATHAN’s Facebook account. The digital

evidence recovered from PATHAN’s Facebook account included, but was not limited to,

the following:

a. The following photograph of PATHAN, CHOKSI, and MAJMUDAR
together with another unidentified female, uploaded on December 11, 2015:

17

 
Case 3:19-mj-00213-RCY Document 1 Filed 12/09/19 Page 19 of 21 PagelD# 19

, bt Sia | 2]

LiL ii
mi pu + ai

SAIN ul

 

[Note: PATHAN is pictured in the front of the photograph, while CHOKSI
is in the very back. MAJMUDAR is positioned third from the front (i.e.,
directly in front of CHOKST];

b. A screenshot sent by PATHAN to CHOKSI’s Facebook account on June
14, 2019, stating “7000 courier done with same customer of yesterday
9000S client.” The screenshot further included VICTIM #9’s name as

“Senders-name,” a Walgreens address in Niles, Illinois, a redacted FedEx
tracking number, and stated, “AMNT- $7000.” [Note: Jn addition to the
FedEx package picked up by CHOKSI, VICTIM #9 sent a second FedEx
package to Niles, Illinois, containing $7,000 cash.];

c. Photographs sent by CHOKSI’s Facebook account on June 14, 2019,
including a photo of the search warrant executed by investigators from the
EPPD on CHOKSI’s residence located at the SUBJECT ADDRESS, Eden
Prairie, Minnesota, and a business card of one of the EPPD investigators.

18
Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 20 of 21 PagelD# 20

[Note: CHOKSI was in custody at the time the photographs were sent,
therefore, it appears likely that MAJMUDAR sent the photographs to
PATHAN while utilizing CHOKSI’s Facebook account].

34. On December 4, 2019, PATHAN arrived at George Bush Intercontinental
Airport (IAH) aboard Emirates Airlines flight EK 211 from Ahmedabad, Gujarat, India via
Dubai, UAE. PATHAN was referred to Passport Control Secondary for additional
questioning due to a positive match to a lookout provided by the FBI. During secondary
inspection, PATHAN stated he is traveling to the U.S. for vacation and will be departing
the U.S. on January 13, 2020. PATHAN provided customs inspectors with information
about his itinerary and whereabouts while in the United States. PATHAN told inspectors
that his phone number is +919099752008, which matches the phone number described in
paragraph 27 above.

CONCLUSION

33. Based on the information detailed above, I make this affidavit in support of
a criminal complaint charging SHEHZADKHAN KHANDADKHAN PATHAN with:
mail fraud, and aiding and abetting mail fraud, in violation of 18 U.S.C. §§ 1341 and 2;

conspiracy to commit mail and wire fraud, in violation of 18 U.S.C. § 1349; and

19
Case 3:19-mj-00213-RCY Document1 Filed 12/09/19 Page 21 of 21 PagelD# 21

aggravated identity theft, and aiding and abetting aggravated identity theft, in violation of

18 U.S.C. §§ 1028A and 2.

Respectfully Submitted,

Ne -
Michael J. M icuddy
Special Agent

Federal Bureau of Investigation

SUBSCRIBED and SWORN before me this 4 i, of December 2019.

Is} Vy

Roderick C. Young
United States Magistrate Judge

20
